U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 Commission file number:000-55205 Alpine 4 Technologies Ltd. (Exact name of registrant as specified in its charter) Delaware 46-5482689 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4742 N. 24th Street Suite 300 Phoenix, AZ (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 855-777-0077 ext 801 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of August 14, 2015, the issuer had 67,301,624 shares of its common stock issued and outstanding. TABLE OF CONTENTS PART I Page Item 1. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 23 Signatures 24 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. Alpine 4 Technologies Ltd. Financial Statements (Unaudited) Contents Financial Statements PAGE Condensed Balance Sheets as of June 30, 2015(Unaudited) and December 31, 2014 4 Condensed Statements of Operations for the Three and Six Months Ended June 30, 2015 and the Period from April 22, 2014 (inception) to June 30, 2014 (Unaudited) 5 Condensed Statement of Cash Flows for the Six Months Ended June 30, 2015 and the Period from April 22, 2014 (inception) to June 30, 2014 (Unaudited) 6 Notes to Condensed Financial Statements (Unaudited) 7 3 ALPINE 4 TECHNOLOGIES, LTD. CONDENSED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS CURRENT ASSETS: Cash $ $ Inventory Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Notes payable Convertible notes payable, net of discount of $47,947 - Total current liabilities STOCKHOLDERS' DEFICIT: Preferred stock, $0.0001 par value, 5,000,000 shares authorized, none issued and outstanding - - Common stock, $0.0001 par value, 500,000,000 shares authorized, 67,301,624 and 85,050,390 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 4 ALPINE 4 TECHNOLOGIES, LTD. CONDENSED STATEMENTS OF OPERATIONS (unaudited) April 22, April 22, Three Six Months Ended (inception) to Months Ended (inception) to June 30, June 30, June 30, June 30, Revenue $
